PER CURIAM.
Because we find that the notice provided by Value Rent-A-Car, Inc., the lessor, was sufficient to shift the primary responsibility for liability and personal injury coverage from the lessor’s self-insurance to the lessee’s carrier, the Travelers Companies, we affirm.1 See Guemes v. Biscayne Auto Rentals, Inc., 414 So.2d 216 (Fla. 3d DCA 1982); International Bankers Ins. Co. v. Snappy Car Rental, 553 So.2d 740 (Fla. *9625th DCA 1989); § 627.7263, Fla.Stat. (1987).
Affirmed.

. Appellants' remaining point on appeal is without merit.